CRIST, Judge.
Juvenile proceeding in which the custody of K.D.L. was transferred from her mother to the Division of Youth Services for appropriate placement. We reverse and remand.
On March 24, 1980, K.D.L. was found to come under the provisions of § 211.031, RSMo 1978, of the Juvenile Code. She was committed to the custody of the Division of Youth Services on September 23, 1980. The commitment order was suspended and mother resumed custody under court supervision. The court required K.D.L. to meet weekly with a deputy juvenile officer.
On April 16, 1981, the chief juvenile officer filed a motion to modify the September 23, 1980 commitment order. The Division of Youth Services alleged K.D.L. violated the terms of the court supervision by willfully and knowingly failing to meet with her assigned juvenile officer as scheduled on April 6, 7, and 8, 1981. Custody was thereafter transferred from mother to the Division of Youth Services for appropriate placement.
The juvenile court denied a petition for a hearing pursuant to § 211.029, RSMo Supp. 1982. On May 17, 1983, we affirmed the judgment of the juvenile court. K.D.L. v. Long, No. 44490 (Mo.App., E.D., May 17, 1983). By order dated July 8, 1983, the case was transferred to the Missouri Supreme Court to reconcile the provisions of Rule 127.05, which mandates a hearing if requested, with subsequently enacted § 211.029, which leaves the matter of a hearing to the discretion of the juvenile court.
In State ex rel. K. C. v. Gant, 661 S.W.2d 483 (Mo. banc 1983), the Supreme Court held the enactment of § 211.029 did not effectively annul Rule 127.05 and the provisions of that Rule remained in effect. On January 19,1984, the Supreme Court transferred the case back to this court for reconsideration in light of State ex rel. K.C. v. Gant. Accordingly, we withdraw our original opinion No. 44490, and reverse and remand for further proceedings consistent with State ex rel. K.C. v. Gant.
Reversed and remanded.
CRANDALL, P.J., and REINHARD, J., concur.